WORTHEN, Justice
(concurring).
I concur in the opinion of Mr. Justice WADE but make this further comment.
Plaintiffs contend that because they have been duly licensed and have operated without interference or complaint from the defendants and have built up a profitable business under the hands off policy, that sustaining the validity of the ordinance in question would cause great hardship and damage.
*5The situation here presented is not materially different from one which we would face had plaintiffs operated the businesses affected for the past 19 years with no ordinance regulating or prohibiting the same.
Under such circumstances plaintiffs could not be heard to complain that they had expended large sums of money under the belief and expectation that no ordinance would be enacted to interfere with' their businesses.
Every man who engages in a business which is considered as questionable and which to a greater or less degree violates the social and moral standards espoused by a substantial part of society must do so faced with the possibility that the operation of such business is not one of absolute right, but one permitted and tolerated with some reservation.
It cannot be the law that one who does an act or conducts a business which at any and all times is questionable may not, when said act is declared to be an offense, or the operation of said business is declared to be a nuisance and illegal, set up as a defense the claim or assertion that he believed the act legal or the business not subject to regulation or prohibition. The protection of the public cannot be defeated by the defense that public officers having permitted us to carry on the business as one not objectionable are estopped from enforcing a law making it illegal, provided always that the ordinance prohibiting the business is legal.
HENRIOD, J., does not participate.